Opinion issued October 18, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00728-CV
                           ———————————
                 IN RE WATTS REGULATOR CO., Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Prior to the filing of this original proceeding, relator, Watts Regulator Co.,

filed an interlocutory appeal on August 22, 2016 in appellate cause number 01-16-

00668-CV challenging the trial court’s August 22, 2016 denial of Watt’s “Second

Amended Motion to Compel Arbitration and to Stay Proceedings or, in the
Alternative, Motion to Dismiss.” 1 On August 29, 2016, we granted, in part, Watts’s

request for an emergency stay in the interlocutory appeal and ordered “the trial in

trial court cause number 2015-37398, STAYED, pending resolution of the appeal.”

      On September 16, 2016, Watts filed a petition for writ of mandamus

challenging the trial court’s denial of its request for a confidentiality order regarding

documents to be produced in discovery. On the same day, this Court granted Watts’s

related request for emergency relief and ordered that “All proceedings in the trial

court, including trial and all discovery, are STAYED pending further order of this

court, except that the Court welcomes the parties to agree to a confidentiality

agreement, move the trial court to enter the agreed order, and notify the Court if and

when this has been accomplished.”

      On September 21, 2016, Watts filed a supplement to its petition indicating

that the trial court issued a confidentiality order signed on September 16, 2016. The

confidentiality order was attached as an exhibit to the supplemental petition. Watts’s

supplemental petition does not address the mootness of the petition in light of the

confidentiality order having been entered; instead, Watts requests that the stay issued

in this original proceeding of “[a]ll proceedings in the trial court, including trial and

all discovery” remain in place through the disposition of Watts’s related


1
      The underlying case is Texas Farmers Insurance Company As Subrogee of Juan
      Perez v. Watts Regulator Co., cause number 2015-37398, pending in the 127th
      District Court of Harris County, Texas, the Honorable R. K. Sandill presiding.

                                           2
interlocutory appeal in appellate cause number 01-16-00668-CV. Real party in

interest filed a response asserting that the trial court’s entering of the confidentiality

order renders this original proceeding moot. Watts filed a reply requesting that we

reconsider our stay order issued in 01-16-00668-CV:

      Watts requests that the stay of all proceedings in the trial court remain
      in place throughout the pendency of the interlocutory appeal in Case
      No. 01-16-00668-CV. This request is presented in the mandamus
      proceeding, Case No. 01-16-00728-CV, as a reply in support of its
      emergency motion for relief in Case No. 01-16-00668-CV, and in Case
      No. 01-16-00668-CV as a motion to reconsider the Court’s August 29,
      2016, partial denial of Watts’ opposed motion for emergency relief, in
      which the Court ordered a stay of the trial.
This Court has entered an order in 01-16-00668-CV staying both trial and discovery

until resolution of the interlocutory appeal, thereby granting the relief requested by

Watts.

      Because Watts’s mandamus petition challenges the denial of a confidentiality

order that has now been entered and requests stay relief that has been granted, we

dismiss this original proceeding as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                            3